              Case 17-04357                Doc
 )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH
                                                     Filed 09/14/20         Entered 09/14/20 14:49:08                  Desc Main
                                                         Document           Page 1 of 5
% 6XSSOHPHQW    SRVWSXEOLFDWLRQGUDIW
 'HEWRU            JAMES
                      Dawn    MNBitter
                                  HALVORSEN
                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

 'HEWRU             CATHERINE
                        John N Bitter A HALVORSEN
                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
  6SRXVHLIILOLQJ

                                           Eastern
                                           Northern
 8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH BBBBBBBBBBBBBBBBBBBBBB              Wisconsin
                                                                              Illinois
                                                                 'LVWULFWRIBBBBBBBBBB
                                                                                 6WDWH 
               14-29446-kmp
                    17-04357
 &DVHQXPEHU BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




)RUP5
Response to Notice of Final Cure Payment                                                                                              

$FFRUGLQJWR%DQNUXSWF\5XOH J WKHFUHGLWRUUHVSRQGVWRWKHWUXVWHH¶VQRWLFHRIILQDOFXUHSD\PHQW



 Part 1:         Mortgage Information


                        US Bank                                                             &RXUWFODLPQR LINQRZQ 
 1DPHRIFUHGLWRU   BANK TRUSTTrust
                  U.S. Specialized LoanNational
                                  NATIONAL      Association,
                                         Servicing           as OF THE LODGE SERIES III TRUST.
                                                   LLCAS TRUSTEE
                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                           ASSOCIATION,
                                                                                            19-1
                                                                                             2
                                                                                            BBBBBBBBBBBBBBBBB

 /DVWGLJLWVRIDQ\QXPEHU\RXXVHWRLGHQWLI\WKHGHEWRU¶VDFFRXQW                    88 7 9 7 5 65
                                                                                           BBBBBBBBBBBBBBBB 

 3URSHUW\DGGUHVV              4160 Ferro
                                 2964   S 1st Pl
                                               Dr.
                                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                 1XPEHU    6WUHHW

                                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                  New Lenox, IL 60451
                                 Milwaukee, WI 53207
                                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                 &LW\                       6WDWH   =,3&RGH



 Part 2:         Prepetition Default Payments

  Check one:

  
  ✔     &UHGLWRUDJUHHVWKDWWKHGHEWRU V KDYHSDLGLQIXOOWKHDPRXQWUHTXLUHGWRFXUHWKHSUHSHWLWLRQGHIDXOW
        RQWKHFUHGLWRU¶VFODLP

       &UHGLWRUGLVDJUHHVWKDWWKHGHEWRU V KDYHSDLGLQIXOOWKHDPRXQWUHTXLUHGWRFXUHWKHSUHSHWLWLRQGHIDXOW
        RQWKHFUHGLWRU¶VFODLP&UHGLWRUDVVHUWVWKDWWKHWRWDOSUHSHWLWLRQDPRXQWUHPDLQLQJXQSDLGDVRIWKHGDWH             8,072.33
                                                                                                                                BBBBBBBBBB
        RIWKLVUHVSRQVHLV


 Part 3:         Postpetition Mortgage Payment

  Check one:

       &UHGLWRUVWDWHVWKDWWKHGHEWRU V DUHFXUUHQWZLWKDOOSRVWSHWLWLRQSD\PHQWVFRQVLVWHQWZLWK E  RI
        WKH%DQNUXSWF\&RGHLQFOXGLQJDOOIHHVFKDUJHVH[SHQVHVHVFURZDQGFRVWV

        7KHQH[WSRVWSHWLWLRQSD\PHQWIURPWKHGHEWRU V LVGXHRQ                BBBBBBBBBBBBBBB
                                                                                    00'' <<<<

  
  ✔     &UHGLWRUVWDWHVWKDWWKHGHEWRU V DUHQRWFXUUHQWRQDOOSRVWSHWLWLRQSD\PHQWVFRQVLVWHQWZLWK E  
        RIWKH%DQNUXSWF\&RGHLQFOXGLQJDOOIHHVFKDUJHVH[SHQVHVHVFURZDQGFRVWV
        &UHGLWRUDVVHUWVWKDWWKHWRWDODPRXQWUHPDLQLQJXQSDLGDVRIWKHGDWHRIWKLVUHVSRQVHLV
        D 7RWDOSRVWSHWLWLRQRQJRLQJSD\PHQWVGXH                                                                      D         1,563.24
                                                                                                                               BBBBBBBBBB
                                                                                                                                   7,277.83
        E 7RWDOIHHVFKDUJHVH[SHQVHVHVFURZDQGFRVWVRXWVWDQGLQJ                                                            102.96
                                                                                                                         E  BBBBBBBBBB
                                                                                                                                   794.50
        F 7RWDO$GGOLQHVDDQGE                                                                                     F         1,666.20
                                                                                                                               BBBBBBBBBB
                                                                                                                                  8,072.33
        &UHGLWRUDVVHUWVWKDWWKHGHEWRU V DUHFRQWUDFWXDOO\
        REOLJDWHGIRUWKHSRVWSHWLWLRQSD\PHQW V WKDWILUVWEHFDPH                 02
                                                                                      3 01  1 2020 2017
                                                                                     BBBBBBBBBBBBBBB
        GXHRQ                                                                    00'' <<<<


)RUP5                                               5HVSRQVHWR1RWLFHRI)LQDO&XUH3D\PHQW                                  SDJH
             Case 17-04357                      Doc          Filed 09/14/20           Entered 09/14/20 14:49:08                    Desc Main
                                                                 Document             Page 2 of 5

                Dawn
                 JAMES M Bitter
                          N HALVORSEN                                                                                     14-29446-kmp
                                                                                                                           17-04357
'HEWRU       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                )LUVW1DPH      0LGGOH1DPH               /DVW1DPH




 Part 4:       Itemized Payment History


     ,IWKHFUHGLWRUGLVDJUHHVLQ3DUWWKDWWKHSUHSHWLWLRQDUUHDUDJHKDVEHHQSDLGLQIXOORUVWDWHVLQ3DUWWKDWWKH
     GHEWRU V DUHQRWFXUUHQWZLWKDOOSRVWSHWLWLRQSD\PHQWVLQFOXGLQJDOOIHHVFKDUJHVH[SHQVHVHVFURZDQGFRVWV
     WKHFUHGLWRUPXVWDWWDFKDQLWHPL]HGSD\PHQWKLVWRU\GLVFORVLQJWKHIROORZLQJDPRXQWVIURPWKHGDWHRIWKH
     EDQNUXSWF\ILOLQJWKURXJKWKHGDWHRIWKLVUHVSRQVH
      DOOSD\PHQWVUHFHLYHG
      DOOIHHVFRVWVHVFURZDQGH[SHQVHVDVVHVVHGWRWKHPRUWJDJHDQG
      DOODPRXQWVWKHFUHGLWRUFRQWHQGVUHPDLQXQSDLG




 Part 5:       Sign Here


     7KHSHUVRQFRPSOHWLQJWKLVUHVSRQVHPXVWVLJQLW7KHUHVSRQVHPXVWEHILOHGDVDVXSSOHPHQWWRWKHFUHGLWRU¶V
     SURRIRIFODLP

     Check the appropriate box::

        ,DPWKHFUHGLWRU
     
     ✔   ,DPWKHFUHGLWRU¶VDXWKRUL]HGDJHQW



 ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHLQIRUPDWLRQSURYLGHGLQWKLVUHVSRQVHLVWUXHDQGFRUUHFW
 WRWKHEHVWRIP\NQRZOHGJHLQIRUPDWLRQDQGUHDVRQDEOHEHOLHI
 6LJQDQGSULQW\RXUQDPHDQG\RXUWLWOHLIDQ\DQGVWDWH\RXUDGGUHVVDQGWHOHSKRQHQXPEHULIGLIIHUHQW
 IURPWKHQRWLFHDGGUHVVOLVWHGRQWKHSURRIRIFODLPWRZKLFKWKLVUHVSRQVHDSSOLHV




               8 /s/ Bryan M. Baci
                     Gersilda Ward
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                   6LJQDWXUH
                                                                                                            29 1420 2020
                                                                                                   'DWH BBBBBBBBBBBBBBBBB




 3ULQW             Bryan M. Ward
                    Gersilda                              Baci
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                             Of Counsel
                                                                                                   7LWOH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                  )LUVW1DPH                       0LGGOH1DPH        /DVW1DPH




 &RPSDQ\           Eric Feldman & Associates PC, for SN    U.S.Servicing
                                                                  Bank
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                      



 ,IGLIIHUHQWIURPWKHQRWLFHDGGUHVVOLVWHGRQWKHSURRIRIFODLPWRZKLFKWKLVUHVSRQVHDSSOLHV



 $GGUHVV            c/o SN
                        BSIServicing,
                             Financial 323   Fifth Street
                                        Services   1425 Greenway Drive,
                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                     Ste 400
                   1XPEHU                   6WUHHW


                    Irving, TX 75038
                    Eureka, CA 95501
                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                   &LW\                                                 6WDWH      =,3&RGH




 &RQWDFWSKRQH      972 BBBBB±BBBBBBBBB
                    BBBBBB 347 4350                                                                (PDLOBBBBBBBBBBBBBBBBBBBBBBBB




)RUP5                                                         5HVSRQVHWR1RWLFHRI)LQDO&XUH3D\PHQW                                        SDJH
                                                     Case 17-04357                                  Doc               Filed 09/14/20                          Entered 09/14/20 14:49:08                                          Desc Main
                                                                                                                          Document                            Page 3 of 5

                                                                                                                      Payment Changes
                                                                         Date                       P&I                 Escrow        Total                  Notice Filed
                                                                                 3/1/17                   $794.75           $751.19         $1,545.94        POC
                                                                                 12/1/17                  $794.75           $774.80         $1,569.55        11/2/17
                                                                                 9/1/18                   $794.75           $904.76         $1,699.51        7/31/18
                                                                                 8/1/19                   $794.75           $832.00         $1,569.55                    7/7/19


                     Loan Information
Loan #                     1461978776
Borrower                   BITTER
BK Case #                  17-04357                                      MFR FILED 08/04/2017 - BORROWER WAS DUE FOR 06/01/2017 & 07/01/2017 WITH 562.18 IN SUSPENSE
Date Filed                 2/15/17                                       AO ENTERED - BORROWER TO REMAIN POST PETITION CURRENT AS CURED DEFAULT PRIOR TO MFR HEARING
First Post Petition Due
Date                       3/1/17
POC Covers                 9/1/16 - 2/1/17

          Date                     Amount Rcvd      Post Pet Due Date        Contractual Due Date          Amt Due        Over/Short     Suspense Credit      Suspense Debit      Suspense Balance     POC Arrears Credit   POC Debit        POC Suspense Balance     POC Paid to Date    Comments
                   5/1/17           $1,600.00             3/1/17                   9/1/16                 $1,545.94             $54.06              $54.06                                    $54.06                                                          $0.00               $0.00
                  6/28/17           $1,600.00             4/1/17                   10/1/16                $1,545.94             $54.06              $54.06                                  $108.12                                                           $0.00               $0.00
                  7/31/17           $2,000.00             5/1/17                   11/1/16                $1,545.94           $454.06              $454.06                                  $562.18                                                           $0.00               $0.00
                  8/11/17                            trustee payment                                                             $0.00                                                      $562.18             $1,525.40                                 $1,525.40          $1,525.40
                  8/15/17            $1,545.94            6/1/17                   12/1/16                $1,545.94              $0.00                                                      $562.18                                                       $1,525.40          $1,525.40
                  8/29/17            $2,529.74            7/1/17                   1/1/17                 $1,545.94           $983.80              $983.80                                $1,545.98                                                       $1,525.40          $1,525.40
                  8/29/17                                 8/1/17                   2/1/17                 $1,545.94         -$1,545.94                                                    $1,545.98                                                       $1,525.40          $1,525.40
                  8/30/17            $1,545.94            9/1/17                   3/1/17                 $1,545.94              $0.00                              $1,545.94                  $0.04                                                      $1,525.40          $1,525.40
                   9/8/17                            trustee payment                                                             $0.00                                                         $0.04              $384.13                                 $1,909.53          $1,909.53
                                                  Agreed order entered 9/20/17, stating to remain
                                                 current post petiton and resume payment 9/1/17,
                                                   Default amount cured prior to MFR hearing &
                                                                order being granted.                                             $0.00                                                        $0.04                                                      $1,909.53           $1,909.53
                  10/3/17            $1,545.94           10/1/17                    4/1/17                $1,545.94              $0.00                                                        $0.04                                                      $1,909.53           $1,909.53
                   1/2/18            $1,600.00           11/1/17                    5/1/17                $1,545.94             $54.06              $54.06                                   $54.10                                                      $1,909.53           $1,909.53
                  2/28/18            $1,600.00           12/1/17                    6/1/17                $1,569.55             $30.45              $30.45                                   $84.55                                                      $1,909.53           $1,909.53
                   5/1/18            $1,600.00            1/1/18                    7/1/17                $1,569.55             $30.45              $30.45                                 $115.00                                                       $1,909.53           $1,909.53
                  7/12/18            $1,600.00            2/1/18                    8/1/17                $1,569.55             $30.45              $30.45                                 $145.45                                                       $1,909.53           $1,909.53
                  9/24/18                            trustee payment                                                             $0.00                                                     $145.45              $3,116.26                                $5,025.79           $5,025.79
                  9/24/18                          pre petition applied             9/1/17                                       $0.00                                                     $145.45                               $1,545.94               $3,479.85           $5,025.79
                  9/24/18                          pre petition applied            10/1/17                                       $0.00                                                     $145.45                               $1,545.94               $1,933.91           $5,025.79
                  9/24/18                          pre petition applied            11/1/17                                       $0.00                                                     $145.45                               $1,545.94                $387.97            $5,025.79
                 10/31/18            $1,700.00           suspense                                                            $1,700.00           $1,700.00                                $1,845.45                                                       $387.97            $5,025.79
                  11/2/18                                 3/1/18                   12/1/17                $1,569.55         -$1,569.55                              $1,569.55              $275.90                                                        $387.97            $5,025.79
                 11/20/18                            trustee payment                                                             $0.00                                                     $275.90               $266.25                                  $654.22            $5,292.04
                  1/23/19                            trustee payment                                                             $0.00                                                     $275.90               $266.24                                  $920.46            $5,558.28
                   3/4/19                            trustee payment                                                             $0.00                                                     $275.90               $558.88                                 $1,479.34           $6,117.16
                  4/18/19                            trustee payment                                                             $0.00                                                     $275.90              $2,345.23                                $3,824.57           $8,462.39
                  4/18/19                          pre petition applied             1/1/18                                       $0.00                                                     $275.90                               $1,569.55               $2,255.02           $8,462.39
                  4/18/19                          pre petition applied             2/1/18                                       $0.00                                                     $275.90                               $1,569.55                $685.47            $8,462.39
                  6/20/19                            trustee payment                                                             $0.00                                                     $275.90                $644.21                                $1,329.68           $9,106.60
                  7/19/19                            trustee payment                                                             $0.00                                                     $275.90                $133.63                                $1,463.31           $9,240.23
                  7/31/19            $1,700.00            4/1/18                    3/1/18                $1,569.55           $130.45              $130.45                                 $406.35                                                       $1,463.31           $9,240.23
                  8/15/19                            trustee payment                                                             $0.00                                                     $406.35                                                       $1,463.31           $9,240.23
                   9/3/19            $1,700.00            5/1/18                    4/1/18                $1,569.55           $130.45              $130.45                                 $536.80                                                       $1,463.31           $9,240.23
                  9/19/19                            trustee payment                                                             $0.00                                                     $536.80                $523.63                                $1,986.94           $9,763.86
                  9/23/19            $1,700.00            6/1/18                                          $1,569.55           $130.45              $130.45                                 $667.25                $139.63                                $2,126.57           $9,903.49
                 10/18/19                            trustee payment                                                             $0.00                                                     $667.25                                                       $2,126.57           $9,903.49
                 11/15/19                            trustee payment                                                             $0.00                                                     $667.25                $513.23                                $2,639.80          $10,416.72
                                                        $1,569.55                   5/1/18                                       $0.00                                                     $667.25                               $1,569.55               $1,070.25          $10,416.72
                 11/26/19            $1,700.00            7/1/18                    6/1/18                $1,569.55           $130.45              $130.45                                 $797.70                                                       $1,070.25          $10,416.72
                 12/30/19            $1,600.00            8/1/18                                          $1,569.55             $30.45                                                     $797.70                                                       $1,070.25          $10,416.72
                  1/17/20                            trustee payment                                                             $0.00                                                     $797.70                $134.43                                $1,204.68          $10,551.15
                  2/21/20                            trustee payment                                                             $0.00                                                     $797.70                $513.23                                $1,717.91          $11,064.38
                                                   pre petition applied             7/1/18                                       $0.00                                                     $797.70                          $1,569.55                     $148.36           $11,064.38
                                                                                                                                 $0.00                                                     $797.70                                                        $148.36           $11,064.38
                                                                                                                                 $0.00                                                     $797.70                                                        $148.36           $11,064.38
                                                        9/1/18                                            $1,699.51         -$1,699.51                                                     $797.70                                                        $148.36           $11,064.38
                                                        10/1/18                                           $1,699.51         -$1,699.51                                                     $797.70                                                        $148.36           $11,064.38
                                                        11/1/18                                           $1,699.51         -$1,699.51                                                     $797.70                                                        $148.36           $11,064.38
PAST DUE PAYMENT                                        12/1/18                                           $1,699.51         -$1,699.51                                                     $797.70                                                        $148.36           $11,064.38
                                                        1/1/19                                            $1,699.51         -$1,699.51                                                     $797.70                                                        $148.36           $11,064.38
                                                        2/1/19                                            $1,699.51         -$1,699.51                                                     $797.70                                                        $148.36           $11,064.38
                                                        3/1/19                                            $1,699.51         -$1,699.51                                                     $797.70                                                        $148.36           $11,064.38
                                                        4/1/19                                            $1,699.51         -$1,699.51                                                     $797.70                                                        $148.36           $11,064.38
                                                        5/1/19                                            $1,699.51         -$1,699.51                                                     $797.70                                                        $148.36           $11,064.38
                                                        6/1/19                                            $1,699.51         -$1,699.51                                                     $797.70                                                        $148.36           $11,064.38
                                                        7/1/19                                            $1,699.51         -$1,699.51                                                     $797.70                                                        $148.36           $11,064.38
                                                        8/1/19                                            $1,626.75         -$1,626.75                                                     $797.70                                                        $148.36           $11,064.38
                                                        9/1/19                                            $1,626.75         -$1,626.75                                                     $797.70                                                        $148.36           $11,064.38
                                                        10/1/19                                           $1,626.75         -$1,626.75                                                     $797.70                                                        $148.36           $11,064.38
                                                        11/1/19                                           $1,626.75         -$1,626.75                                                     $797.70                                                        $148.36           $11,064.38
                                                        12/1/19                                           $1,626.75         -$1,626.75                                                     $797.70                                                        $148.36           $11,064.38
Case 17-04357   Doc          Filed 09/14/20   Entered 09/14/20 14:49:08   Desc Main
                                 Document     Page 4 of 5

 1/1/20          $1,626.75     -$1,626.75                $797.70                      $148.36   $11,064.38
 2/1/20          $1,626.75     -$1,626.75                $797.70                      $148.36   $11,064.38
 3/1/20          $1,626.75     -$1,626.75                $797.70                      $148.36   $11,064.38
 4/1/20          $1,626.75     -$1,626.75                $797.70                      $148.36   $11,064.38
 5/1/20          $1,626.75     -$1,626.75                $797.70                      $148.36   $11,064.38
 6/1/20          $1,626.75     -$1,626.75                $797.70                      $148.36   $11,064.38
 7/1/20          $1,626.75     -$1,626.75                $797.70                      $148.36   $11,064.38
 8/1/20          $1,642.43     -$1,642.43                $797.70                      $148.36   $11,064.38
 9/1/20          $1,642.43     -$1,642.43                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
                                    $0.00                $797.70                      $148.36   $11,064.38
Detail History                                                                                                                        Page 1 of 1
       Case 17-04357                    Doc           Filed 09/14/20          Entered 09/14/20 14:49:08                         Desc Main
                                                          Document            Page 5 of 5




09/14/20

JOHN N BITTER                                                                       Account Number 1461978776
DAWN M BITTER
2964 FERRO DRIVE

NEW LENOX                  IL 60451

Collateral

Original Balance            166800.00                 P&I Payment                794.75               Next Due Date                08/01/18
Current Balance             145273.84                 Escrow Payment             774.80               Last Payment Date            03/30/20
Escrow Balance              -16934.09                 Opt Ins Payment              0.00               Current Interest Rate         5.75000
Unapplied Balance                0.00                 Buydown                      0.00
Fee Balance                  -8072.33                 Total Payment             1569.55


History from 09/01/10 through 09/14/20              Beginning statement balance         145951.33          Ending statement balance             145273.84


  Posting    Effective    Paid To            Transaction              Total
    Date        Date        Date             Description             Amount           Principal       Interest     Escrow      Insurance      Other
 02/11/19     02/11/19   12/01/17   Admin Adj                                0.00              0.00         0.00    -8989.51          0.00        0.00
 02/12/19     02/12/19   12/01/17   Admin Adj                                0.00              0.00         0.00        0.00          0.00        0.00
 02/19/19     02/19/19   12/01/17   Fee Billed                               0.00              0.00         0.00        0.00          0.00     7277.83 F
 02/20/19     02/20/19   12/01/17   Cash Receipt                           687.32              0.00         0.00        0.00          0.00      687.32 N
 02/25/19     02/25/19   12/01/17   Miscellaneous                            0.00              0.00         0.00        0.00          0.00      500.00 F
 03/04/19     03/04/19   12/01/17   Cash Receipt                           558.88              0.00         0.00        0.00          0.00      558.88 N
 03/25/19     03/04/19   12/01/17   Miscellaneous                            0.00              0.00         0.00        0.00          0.00        0.00
 04/10/19     04/10/19   12/01/17   Admin Adj                                0.00              0.00         0.00        0.00          0.00        0.00
 04/18/19     04/18/19   02/01/18   Payment                               2345.23            191.26      1398.24     1549.60          0.00     -793.87 N
 04/22/19     04/22/19   02/01/18   Fee Billed                               0.00              0.00         0.00        0.00          0.00       13.50 F
 05/15/19     05/15/19   02/01/18   Tax Manual                           -4203.52              0.00         0.00    -4203.52          0.00        0.00
 06/20/19     06/20/19   02/01/18   Cash Receipt                           644.21              0.00         0.00        0.00          0.00      644.21 N
 07/19/19     07/19/19   02/01/18   Payment                                133.63              0.00         0.00      113.51          0.00       20.12 N
 07/22/19     07/22/19   02/01/18   Fee Billed                               0.00              0.00         0.00        0.00          0.00       13.50 F
 07/31/19     07/31/19   02/01/18   Cash Receipt                          1700.00              0.00         0.00        0.00          0.00     1700.00 N
 08/15/19     08/15/19   02/01/18   Payment                                511.63              0.00         0.00        0.00          0.00      511.63 N
 08/19/19     08/19/19   02/01/18   Tax Enmasse                          -4203.52              0.00         0.00    -4203.52          0.00        0.00
 08/21/19     07/31/19   03/01/18   Miscellaneous                            0.00             96.32       698.43     1286.43          0.00    -2081.18 N

B= Buydown/Subsidy                      F= Fee Payment              L= Late Charges               N= Unapplied                 C= Uncollected



09/14/20                                                                               Account Number 1461978776

JOHN N BITTER
DAWN M BITTER

  Posting    Effective    Paid To            Transaction              Total
    Date        Date        Date             Description             Amount           Principal       Interest     Escrow      Insurance      Other
 08/22/19     08/22/19   03/01/18   Fee Billed                               0.00              0.00         0.00        0.00          0.00      200.00 F
 09/03/19     09/03/19   03/01/18   Cash Receipt                          1700.00              0.00         0.00        0.00          0.00     1700.00 N
 09/19/19     09/19/19   03/01/18   Cash Receipt                           523.63              0.00         0.00      523.63          0.00        0.00
 09/23/19     09/03/19   04/01/18   Miscellaneous                            0.00             96.78       697.97      774.80          0.00    -1569.55 N
 10/04/19     10/04/19   04/01/18   Ins Enmasse                          -1666.00              0.00         0.00    -1666.00          0.00        0.00
 10/18/19     10/18/19   04/01/18   Cash Receipt                           139.63              0.00         0.00        0.00          0.00      139.63 N
 11/15/19     11/15/19   04/01/18   Cash Receipt                           513.23              0.00         0.00      513.23          0.00        0.00
 11/26/19     10/18/19   05/01/18   Payment                               1700.00             97.24       697.51      914.43          0.00       -9.18 N
 12/19/19     12/19/19   05/01/18   Cash Receipt                           892.03              0.00         0.00      892.03          0.00        0.00
 12/30/19     12/30/19   06/01/18   Payment                               1600.00             97.71       697.04      774.80          0.00       30.45 N
 01/17/20     01/16/20   06/01/18   Cash Receipt                           134.43              0.00         0.00      134.43          0.00        0.00
 02/21/20     02/21/20   06/01/18   Cash Receipt                           513.23              0.00         0.00      513.23          0.00        0.00
 03/04/20     03/04/20   06/01/18   Fee Billed                               0.00              0.00         0.00        0.00          0.00       13.50 F
 03/30/20     03/30/20   07/01/18   Payment                               1600.00             98.18       696.57      774.80          0.00       30.45 N
 04/10/20     04/10/20   07/01/18   Fee Billed                               0.00              0.00         0.00        0.00          0.00       13.50 F
 04/16/20     04/16/20   07/01/18   Cash Receipt                           400.13              0.00         0.00      400.13          0.00        0.00
 04/22/20     04/22/20   07/01/18   Cash Receipt                             0.00              0.00         0.00     1568.91          0.00    -1568.91 N
 05/14/20     05/14/20   07/01/18   Cash Receipt                           116.03              0.00         0.00        0.00          0.00      116.03 N
 05/15/20     05/15/20   07/01/18   Tax Enmasse                          -4302.75              0.00         0.00    -4302.75          0.00        0.00
 05/28/20     05/28/20   07/01/18   Cash Receipt                          -116.03              0.00         0.00        0.00          0.00     -116.03 N
 06/11/20     06/11/20   07/01/18   Fee Billed                               0.00              0.00         0.00        0.00          0.00       13.50 F
 07/21/20     07/21/20   07/01/18   Fee Billed                               0.00              0.00         0.00        0.00          0.00       13.50 F
 08/17/20     08/17/20   07/01/18   Tax Enmasse                          -4302.75              0.00         0.00    -4302.75          0.00        0.00
 09/03/20     09/03/20   07/01/18   Fee Billed                               0.00              0.00         0.00        0.00          0.00       13.50 F

B= Buydown/Subsidy                      F= Fee Payment              L= Late Charges               N= Unapplied                 C= Uncollected




https://regnp4vpn-lending.fiservapps.com:3261/Pi00wbfc/FBST/PI00WBFT?qatEY0_A                                                                  9/14/2020
